DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As per MPSP, Examiner has verified specific structure for “driving state sensing device.”

Claim Objections
Claim 1-8 is objected to because of the following informalities:  
Claims 1-8 are claiming, “dangerous occasion driving data” however, specification fails to give any examples of “dangerous occasion driving.” Therefore, it is unclear to the Examiner the subject matter applicant regards as the invention. Since the specification fails to clearly establish dangerous or risky driving/occasion, anything can be reasonably interpreted to be dangerous or risky driving/occasion in view of the specification.
Claim 5 recites, “a driving state monitoring system comprising: a driving state monitoring device according to claim 1”. It is unclear whether claim 5 is an independent claim or a dependent claim of claim 1. Applicant is requested to import the limitations of claim 1 into claim 5, and introduce claim 5 as a proper independent claim. See 35 USC 101 and 35 USC 112(b). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “capturing an image of the driving state sensing device.” The specification defines “…drive recorder 2 that is one form of a driving state sensing device…” (¶ 0022) and “…image captured by the drive recorder 2” (¶ 0055). So the driving state sensing device (is recording unit comprising a camera 23 that) is capturing the image – The image of the device comprising the camera, i.e. driving state sensing device, is not being captured. Applicant is requested to amend the claimed language to “receiving an image captured by the driving state sensing device” in an effort to overcome the ambiguity from the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2016/0350298 A1), and further in view of Palan (US 2014/0266655 A1).
Consider claim 1, Ono teaches a driving state monitoring device (3), (Ono teaches “a drive recorder temporally continuously records and stores image data sets into a memory. Each of the image data sets shows surroundings of a vehicle. The drive recorder includes a microcomputer configured to function as: an acquiring part that sequentially acquires the image data sets” See ¶ 0006) comprising: 
Ono teaches, a memory (32) configured to store instructions (32c), (Ono teaches, “[t]he memory 32 is a storage medium (or recording medium) that stores (records) data. The memory 32 is a non-volatile memory, such as an EEPROM (electrical erasable programmable read-only memory), a flash memory and a hard disk drive including a magnetic disk. The memory 32 stores a moving image file 32a, an overwriting-prohibiting list 32b and a program 32c.” See ¶ 0038. Ono teaches, “[t]he program 32c is read out by the controller 31. The program 32c is a firmware that the controller 31 executes to control the drive recorder 3. The program 32c is input or output to/from the drive recorder 3 via a storage medium, such as a memory card, or via connection to an external apparatus.” See ¶ 0041); and 
Ono teaches, a processor (31) configured to execute the instructions (32c), (Ono teaches, “[t]he controller 31 is a microcomputer including a CPU (central processing unit), a RAM (random access memory) and a ROM (read only memory). The controller 31 controls the entire drive recorder 3.” See ¶ 0037) to: 
Ono teaches, “vehicle 2 includes a camera 22 that captures images of an area in front of the vehicle 2 and an acceleration sensor 23 that detects an acceleration that occurs to the vehicle 2. The camera 22 and the acceleration sensor 23 are configured to be connected to the drive recorder 3.” See ¶ 0028. “drive recorder 3 continuously stores into a memory a moving image file acquired by the camera 22 capturing the images while a start switch (e.g. an ACC (accessory switch)) of the vehicle 2 is being ON.” See ¶ 0029. Ono teaches, “the data acquiring part 31a acquires acceleration data from the acceleration sensor 23, vehicle speed data from the vehicle speed sensor 24, location data from the location detector 25 and the address of the moving image file from the memory 32, and then generates the situation data file.” See ¶ 0043.); and 
Ono teaches, generate driving data comprising information of a driving state of any item selected from the plurality of items (i.e. accident or G value) according to a driver attribute and the event data, (Ono teaches, “In a case where the image analyzer 41b determines that the moving image file includes an image relating to a traffic accident (Yes in the step S302), the command sender 41e sends the overwriting-prohibiting command to the drive recorder 3 (a step S304).” See ¶ 0015. “A sharp increase in the G value may represent a sudden braking, a collision accident, etc. Therefore, there is a high possibility that the moving image file should be prohibited from being overwritten. By determining whether or not the G value sharply increased, it is possible to prohibit from being overwritten… As compared to the case whether the G See ¶ 0016).

Although, in view of the specification, any event can be considered dangerous driving occasion, since specification fails to give any examples of “dangerous occasion driving.” Ono’s accident data and G level above the threshold would be consider dangerous occasion driving. Nevertheless, Ono does not explicitly state “generate dangerous occasion driving data” nonetheless, in an analogous art, Palan teaches, “a system comprises a speed detection system communicating with a first controller of the vehicle to determine a speed of the vehicle, where the first controller monitors and gathers data indicative of the speed of the vehicle. The system further comprises a sensing system having at least one first sensor affixed to the vehicle to monitor and gather information associated with a monitoring zone defined along a region proximate to the vehicle.” See ¶ 0004. Palan teaches, “the central module 102 could utilize the received images and the gathered vehicle data to determine if a vehicle is in imminent danger of a forward collision and alert the driver of the vehicle of such a danger by displaying warning messages through the display module 118.” See ¶ 0039. Palan teaches, “the information system 100 determines whether the driver of the vehicle 302 is in imminent danger of collision with the object in the path of the vehicle and whether any warnings or other preventive steps should be taken. In some embodiments, based on the speed and the acceleration of the vehicle 302 and the proximity of the object in the path of the vehicle 302, the central module 302 determines whether the vehicle 302 See ¶ 0063. Palan teaches, “Some of the analytics performed by the analytics server 504 can include driving skill analysis, a driving score determination (which quantifies a risk associated with the operation of the vehicle by the driver using various driving skill related parameters), vehicle diagnostics, etc.” See ¶ 0094.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention or combination of Ono-Palan and allow the system to generate data to “alert the driver of the vehicle” “if a vehicle is in imminent danger of a forward collision” as anticipated by Palan, See ¶ 0039, in an effort to prevent a possible collision of the vehicle. 

Consider claim 2, the driving state monitoring device according to claim 1, wherein the processor is configured to execute the instructions to: generate report document data according to the driver attribute by using at least the dangerous occasion driving data, Ono teaches, “the situation data file functions, as situation data showing 1) a situation in a moment at which the event occurred or 2) a situation optionally before and/or after the event occurred including the moment at which the event occurred.” See ¶ 0043. Palan teaches, “the central module 102 performs the various driver and vehicle related analytics and provides the results to the driver. The results could either be displayed to the driver through the display module 118 or be transmitted to any devices (e.g., a smart phone or any computing device) associated with the driver through the network. For example, an App in a smart phone associated See ¶ 0041.

Consider claim 3, the driving state monitoring device according to claim 1, wherein the processor is configured to execute the instructions to: acquire, from the driving state sensing device, at an acquisition timing based on generation of the dangerous occasion driving data, image data determined based on the driver attribute among image data generated by capturing an image of the driving state sensing device, Ono teaches, “[t]riggered by an occurrence of a predetermined level of an acceleration, the drive recorder 3 in this embodiment sends to the server 4, via a network, the moving image files of moving images captured and acquired before and after the acceleration occurred.” See ¶ 0033. Ono teaches, “in addition to the moving image file including an image showing the moment at which the G value exceeded the threshold value Th, the moving image files generated temporally before and after the moment are included in the situation data file. In other words, three moving image files are put into the situation data file. Thus, details including time periods before and after the moment at which the G value exceeded the threshold value Th can be analyzed.” See ¶ 0087.

Consider claim 4, the driving state monitoring device according to claim 1, wherein the processor is configured to execute the instructions to: generate warning information according to the driver attribute upon generation of the dangerous occasion driving data, Palan teaches, “the central module 102 could utilize the received images in imminent danger of a forward collision and alert the driver of the vehicle of such a danger by displaying warning messages through the display module 118.” See ¶ 0039.

Consider claim 5, a driving state monitoring system comprising: a driving state monitoring device according to claim 1, See rejection of claim 1; and the driving state sensing device (22-25), (Ono teaches, “vehicle 2 includes a camera 22 that captures images of an area in front of the vehicle 2 and an acceleration sensor 23 that detects an acceleration that occurs to the vehicle 2. The camera 22 and the acceleration sensor 23 are configured to be connected to the drive recorder 3.” See ¶ 0028. “drive recorder 3 continuously stores into a memory a moving image file acquired by the camera 22 capturing the images while a start switch (e.g. an ACC (accessory switch)) of the vehicle 2 is being ON.” See ¶ 0029. Ono teaches, “the data acquiring part 31a acquires acceleration data from the acceleration sensor 23, vehicle speed data from the vehicle speed sensor 24, location data from the location detector 25 and the address of the moving image file from the memory 32, and then generates the situation data file.” See ¶ 0043.) 

Consider claim 6, the driving state monitoring system according to claim 5, wherein the driving state sensing device comprises: a memory configured to store instructions; and a processor configured to execute the instructions stored in the memory of the driving state sensing device to: transmit to the driving state monitoring device image data according to the driver attribute based on an analysis result of the See ¶ 0037.

Consider claim 7, a driving state monitoring method comprising: acquiring, from a driving state sensing device, driving state data comprising driving states of a plurality of items and event data for notifying an event during driving; and generating dangerous occasion driving data comprising information of a driving state of any item selected from the plurality of items according to a driver attribute and the event data, See rejection of claim 1.

Consider claim 8, a non-transitory computer-readable recording medium that stores a program that causes a computer to execute: acquiring, from a driving state sensing device, driving state data comprising driving states of a plurality of items and event data for notifying an event during driving; and generating dangerous occasion driving data comprising information of a driving state of any item selected from the plurality of items according to a driver attribute and the event data, See rejection of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER S KHAN/           Primary Examiner, Art Unit 2683